ALKAME HOLDINGSALKAME HOLDINGS, INC. & XTREME TECHNOLOGIES, INC.

STOCK PURCHASE DEFINITIVE AGREEMENT

 

AGREEMENT made April 21st, 2014, by and between Alkame Holdings, Inc., a Nevada
corporation (“Buyer”), and Xtreme Technologies, Inc., an Idaho corporation (the
“Company”).

 

WHEREAS, the Company is a C corporation with approximately 10,226,315 shares of
common stock outstanding, representing 100% of the capital stock of the Company
(the “Company Shares”); and

 

WHEREAS, Buyer desires to purchase, and Company desires to sell, all of the
Shares in a transaction the parties intend to qualify as a tax free
reorganization under Section 368 of the Internal Revenue Code ; and

 

WHEREAS, Company has already obtained approval from its directors and
shareholders to consummate this transaction in accordance with the terms and
conditions set forth in a Letter of Intent, executed by the parties on or about
August 22, 2013 (“Letter of Intent”);

 

WHEREAS, the Company has outstanding indebtedness to Mt. West Bank, DLS Living
Trust and to three of the Company’s major shareholders (the “Company
Obligations”), which Buyer and Company desire to eliminate from the Company’s
balance sheet concurrent with the purchase and sale of the Company Shares (as
defined below).

 

NOW, THEREFORE, it is hereby mutually agreed as follows:

 

1.                   Sale and Purchase of Shares. Subject to the terms and
conditions set forth in this Agreement, at the Closing, as hereinafter defined,
the Company shall sell to Buyer, and Buyer shall purchase from the Company, all
of the outstanding shares of Company (the “Company Shares”). Prior to the
Closing, the Company shall issue and deliver the certificates representing the
Company Shares, to Buyer, free and clear of any liens, claims and encumbrances
outside of normal SEC restrictions.

 

2.                   Purchase Price and Payments on Company Obligations.

 

The Purchase Price for the Company Shares is $2,000,000.00 (subject to increase
as set forth below in Paragraph 3), payable as follows:

 

a)                   A cash payment of $50,000.00 has been previously paid as a
non-refundable deposit and is held in a client trust account at Owens &
Crandall, PLLC, and upon the execution of this Agreement, said deposit shall be
remitted to Company;

 

b)                   An additional cash payment of $525,000.00 shall be paid by
wire transfer on or before the Closing Date and delivered to Owens & Crandall,
PLLC trust account along with the initial cash payment of $50,000.00 already
remitted to Company, the following Company Obligations shall be paid, removing
such obligations from the Company’s balance sheet:

 

Description Approximate Balance

1. Mountain West Bank loan #47006730 $125,576.78 2. Mountain West Bank loan
#47006722 $152,275.70 3. DLS Living Trust $114,682.00 4. Jeff Crandall
$51,720.00 5. John Marcheso $51,720.00 6. Michael Bibin $51,720.00 7. Keith
Fuqua $16,000.00 8. Owens & Crandall, PLLC $11,305.52*   Total $575,000.00

 

*any balance remaining after the pay-offs listed above are made shall be
allocated towards the payment of seller’s legal fees and costs incurred in
connection with this transaction.

 

 

 



 

and

 

c)                   The balance of $1,425,000.00 shall be payable by the
issuance of shares of Buyer’s Series C Preferred Stock with a stated value of
$1.00 per share to be divided pro rata among the Company’s shareholders of
record as of the Closing Date. The Series C Preferred Stock shall include an
option to convert such shares of Series C Preferred Stock into the Buyer’s
Common Stock at the closing price of Buyer’s common stock, as quoted on the
OTCQB; and

 

d)                   Buyer acknowledges that Robert Thomas, one of the Company’s
previous officers and directors, holds outstanding options to purchase up to
1,009,000 shares of Company common stock at the price of $.10/share. At the
Closing, pursuant to Idaho law, the Company shall notify Mr. Thomas of his
30-day right to exercise any or all of his remaining options. If he elects to
exercise any of his options within such 30-day period, Buyer agrees to issue
additional shares of Buyer’s Series B Preferred Stock in exchange for such
Company shares, at a value equal to the share exchange value paid for the
Company Shares acquired hereunder. Buyer shall have the right to receive all of
the consideration paid by Mr. Thomas for such shares. If Mr. Thomas fails to
exercise the option within such 30-day period, all of his options expire and are
of no further value. At Closing, Company agrees to provide Seller with written
evidence that all other outstanding options have been relinquished or otherwise
terminated.



 



3.                   The Closing; Purchase Price Increase.

 

(a)                    The Closing shall be tentatively held at the offices of
Xtreme Technologies, Inc., 1149 N. Warren St., Hayden, ID 83835 at 10:00 am on
or before Friday, May 27th, 2014, or electronically and both parties consider it
valid and binding. (the "Closing Date").

 

(b)                    If Buyer fails to make the full Purchase Price payment on
or before the Closing Date, then the parties agree that the Purchase Price shall
increase by the amount of $50,000.00 per month for each successive month
thereafter for a maximum of three (3) months (“Extension Payments”). In
addition, Buyer shall be required to make an additional non-refundable deposit
of $50,000.00 on or before the Closing Date and for each successive month after
the Closing Date, in order to keep this Agreement from terminating. In any and
all events, this Agreement shall terminate on August 9, 2014 if the entire
Purchase Price and all applicable Extension Payments and deposits have not been
paid by Buyer, and upon termination, Company shall be entitled to retain all
deposits and other payments received from Buyer.

 

(c)                     Between the date of this Agreement and the Closing Date,
the parties agree that the business of the Company shall be conducted only in
the ordinary course, except that the signatories on the Company's bank accounts
shall be changed such that each check written by the Company over $500.00 shall
require the signature of a representative of Buyer and a representative of the
Company. The Company shall use its best efforts between the date of this
Agreement and the Closing Date to preserve the Company's business organization,
to keep available the services of the Company's present officers and employees,
and to preserve the good will of the Company's suppliers, customers and others
having business relations with it. The Company shall afford to Buyer and its
authorized representatives full access during normal business hours to all
properties, books, records, contracts and documents of the Company and a full
opportunity to make such reasonable investigations as they shall desire to make
of the Company, and the Company shall furnish or cause to be furnished to Buyer
and its authorized representatives all such information with respect to the
affairs and businesses of the Company as Buyer may reasonably request.

 

(d)                    At the Closing, in addition to any other instruments or
documents referred to herein:

 

(i)                      The Company shall deliver to Buyer, free and clear of
any lien, claim or encumbrance, certificates representing the Company Shares
purchased hereunder; outside of normal SEC restrictions and

 

(ii)                     Buyer shall deliver the cash portion of the Purchase
Price as directed herein payable on the tentative Closing Date to the attorney’s
escrow account until all of the conditions are met;

 

(iii)                   Buyer shall deliver the shares of Buyer’s Series B
Preferred Stock to Sellers specified attorney escrow in Section 2(b) above;

 

(iv)                   The Company shall deliver audited financial statements
and unaudited pro forma financial information at the time of signing this
definitive agreement in accordance with the requirements of Rule 8-04 of
Regulation S-X to be used by the Buyer in its filings with the U.S. Securities
and Exchange Commission, The Sellers audit will need to be completed prior to
the release of stock and cash from the escrow;

 

(v)                    The Company shall deliver to the Buyer non-disclosure
agreements and non- compete agreements signed by the Jeffery J. Crandall, John
N. Marcheso and Michael J. Bibin, the principal shareholders of the Company, in
the form attached hereto as Exhibit “A” (Nondisclosure/Non- circumvention
Agreement”);

 

(vi)                   Except for the options held by Robert Thomas (as
described above in Paragraph 2(d)), the Company shall deliver to the Buyer
written evidence that all outstanding options have been relinquished or
otherwise terminated; and

 

(vii)                 The Company shall deliver to the Buyer written evidence
that no shareholder has exercised dissenters rights (appraisal rights) under
Idaho Code §§ 30-1-1301 through 30-1-1331.

 

2

 



 

4.A               Representations and Warranties of Company. Company represents
and warrants to Buyer as follows:

 

(a)          Existence; Good Standing; Corporate Authority; Compliance With Law.
The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation. The Company is
duly licensed or qualified to do business as a foreign corporation and is in
good standing under the laws of all other jurisdictions in which the character
of the properties owned or leased by it therein or in which the transaction of
its business makes such qualification necessary. The states in which the Company
is licensed or qualified to do business as a foreign corporation are listed on
Schedule 4.A(a) hereof. The Company has all requisite corporate power and
authority to own its properties and carry on its business as now conducted. The
Company is not in default with respect to any order of any court, governmental
authority or arbitration board or tribunal to which the Company is a party or is
subject, and the Company is not in violation of any laws, ordinances,
governmental rules or regulations to which it is subject. The Company has
obtained all licenses, permits and other authorizations and has taken all
actions required by applicable laws or governmental regulations in connection
with its business as now conducted.

 

(b)            Validity and Effect of Agreements. This Agreement constitutes,
and all agreements and documents contemplated hereby when executed and delivered
pursuant hereto will constitute, the valid and legally binding obligations of
the Company enforceable in accordance with their terms. Except as set forth on
Schedule 4(b), the execution and delivery of this Agreement does not and the
consummation of the transactions contemplated hereby will not (i) require the
consent of any third party, (ii) result in the breach of any term or provision
of, or constitute a default under, or result in the acceleration of or entitle
any party to accelerate (whether after the giving of notice or the lapse of time
or both) any obligation under, or result in the creation or imposition of any
lien, charge, pledge, security interest or other encumbrance upon any part of
the property of the Company pursuant to any provision of, any order, judgment,
arbitration award, injunction, decree, indenture, mortgage, lease, license,
lien, or other agreement or instrument to which the Company is a party or by
which it is bound, or violate or conflict with any provision of the Bylaws or
Articles of Incorporation of the Company as amended to the date of this
Agreement.





 

(c)           Capitalization. The Company has authorized capital stock as set
forth on Schedule 4(c) of which those shares indicated on said Schedule 4.A(c)
as outstanding and no more are presently issued and outstanding. Except for
rights granted pursuant to this Agreement, and as set forth on Schedule 4(c),
there are no outstanding rights, warrants, options, convertible debts,
subscriptions, agreements or commitments giving anyone any right to require the
Company to sell or issue, any capital stock or other securities. Except as set
forth on Schedule 4(c), the Company has no subsidiaries and does not own nor is
a holder of record and/or beneficially own any shares of any class in the
capital of any other corporation or entity, and does not own any legal and/or
beneficial interests in any partnerships, business trusts or joint ventures or
in any other unincorporated trade or business enterprises.

 

(d)          Records. The corporate minute books of the Company to be delivered
to Buyer at the Closing Date shall contain true and complete copies of the
Articles of Incorporation, as amended to the Closing Date, Bylaws, as amended to
the Closing Date, and the minutes of all meetings of directors and shareholders
and certificates reflecting all actions taken by the directors or shareholders
without a meeting, from the date of incorporation of the Company to the Closing
Date.

 

(e)           Officers and Directors; Bank Accounts; Insurance. The officers and
directors of the Company are as set forth in Schedule 4.A (e). Schedule 4(e)
also sets forth (i) the name of each bank, savings institution or other person
with which the Company has an account or safe deposit box and the names and
identification of all persons authorized to drawn thereon or to have access
thereto, (ii) a list of all insurance policies owned by the Company, together
with a brief statement of the coverage thereof. All of such policies of
insurance are maintained with financially sound and reputable insurance
companies, funds or underwriters and are of the kinds and cover such risks and
are in such amounts and with such deductibles and exclusions as are consistent
with prudent business practice. All such policies (a) are in full force and
effect and (b) are sufficient for compliance by the Company with all
requirements of law and all agreements to which the Company is a party. The
Company is not in default in any material respect with respect to its
obligations under any of such insurance policies and has not received any
notification of cancellation of any such insurance policies.

 

(f)          Financial Statements. The unaudited balance sheets and notes
thereto of the Company as of December 31, 2013 and 2012 (hereinafter referred to
as the "Year End Balance Sheets"), the unaudited statement of operations of the
Company for the years ended December 31, 2013 and 2012 (hereinafter referred to
as the "Year End Financial Statements") (collectively the "Financial
Statements") fully and fairly set forth the financial condition of the Company
as of the dates indicated, and the results of its operations for the periods
indicated, in accordance with generally accepted accounting principles
consistently applied, except as otherwise stated therein.

 

(g)             Undisclosed Liabilities. Except as described on Schedule 4A (g),
the Company has no liabilities or obligations whatsoever, either accrued,
absolute, contingent or otherwise, which are not reflected or provided for in
the Financial Statements except (i) those arising after the date of the Year End
Balance Sheets which are in the ordinary course of business, in each case in
normal amounts and none of which is materially adverse; and (ii) which shall be
disclosed to Buyer at Closing.

 

3

 

 



(h)            Absence of Certain Changes or Events since the Date of the Year
End Balance Sheets. Except as described on Schedule 4.A (h), since the date of
the Year End Balance Sheets, the Company has not:

 

(i)                   incurred any obligation or liability (fixed or
contingent), except normal trade or business obligations incurred in the
ordinary course of business and consistent with past practice, none of which is
materially adverse, and except in connection with this Agreement and the
transactions contemplated hereby;

 

(ii)                 discharged or satisfied any lien, security interest or
encumbrance or paid any obligation or liability (fixed or contingent), other
than in the ordinary course of business and consistent with past practice;

 

(iii)                mortgaged, pledged or subjected to any lien, security
interest or other encumbrance any of its assets or properties (other than
mechanic's, material man's and similar statutory liens arising in the ordinary
course of business and purchase money security interests arising as a matter of
law between the date of delivery and payment);

 

(iv)               transferred, leased or otherwise disposed of any of its
assets or properties except for a fair consideration in the ordinary course of
business and consistent with past practice or, except in the ordinary course of
business and consistent with past practice, acquired any assets or properties;

 

(v)                 canceled or compromised any debt or claim, except in the
ordinary course of business and consistent with past practice;

 

(vi)               waived or released any rights of material value;

 

(vii)              except pursuant to those contracts listed on Schedule 4(n)
hereto, transferred or granted any rights under any concessions, leases,
licenses, agreements, patents, inventions, trademarks, trade names, service
marks or copyrights or with respect to any know-how;

 

(viii)            made or granted any wage or salary increase to any employee,
entered into any employment contract with, or made any loan to, or entered into
any material transaction of any other nature with, any officer or employee of
the Company;

 

(ix)               entered into any material transaction, contract or
commitment, except (i) contracts listed on Schedule 4(n) hereto and (ii) this
Agreement and the transactions contemplated hereby;

 

(x)                 suffered any casualty loss or damage (whether or not such
loss or damage shall have been covered by insurance) which affects in any
material respect its ability to conduct business; or

 

(xi)               declared any dividends or bonuses, or authorized or affected
any amendment or restatement of the Articles of Incorporation or Bylaws of the
Company or taken any steps looking toward the dissolution or liquidation of the
Company.

 

Between the date of this Agreement and the Closing Date, Shareholders will not
cause the Company to do, without the prior written consent of Buyer, any of the
things listed in subsections (i) through (xi) above.

 

(i)                   Taxes. The Company (i) has duly and timely filed or caused
to be filed all federal, state, local and foreign tax returns (including,
without limitation, consolidated and/or combined tax returns) required to be
filed by it prior to the date of this Agreement which relate to the Company or
with respect to which the Company or the assets or properties of the Company are
liable or otherwise in any way subject, (ii) has paid or fully accrued for all
taxes shown to be due and payable on such returns (which taxes are all the taxes
due and payable under the laws and regulations pursuant to which such returns
were filed), and (iii) has properly accrued for all such taxes accrued in
respect of the Company or the assets and properties of the Company for periods
subsequent to the periods covered by such returns. No deficiency in payment of
taxes for any period has been asserted by any taxing body and remains unsettled
at the date of this Agreement.

 

(j)                  Title to Company Shares. The Shares are duly authorized,
validly issued, fully paid and nonassessable.

 

(k)                 Title to Property and Assets. The Company has good and
marketable title to all of the properties and assets used by it in the conduct
of its business (including, without limitation, the properties and assets
reflected in the Financial Statements and those listed on Schedule 4.A(k)
hereto, except any thereof since disposed of for value in the ordinary course of
business and none of such properties or assets is, except as disclosed in the
Financial Statements, subject to a contract of sale not in the ordinary course
of business, or subject to security interests, mortgages, encumbrances, liens or
charges of any kind or character.

 

(l)                 Condition of Personal Property. All tangible personal
property, equipment, fixtures and inventories included within the assets of the
Company or required to be used in the ordinary course of business are in good,
merchantable or in reasonably repairable condition and are suitable for the
purposes for which they are used. No value in excess of applicable reserves has
been given to any inventory with respect to obsolete or discontinued products.
All of the inventories and equipment, including equipment leased to others, are
well maintained and in good operating condition.

 

4

 



 

(m)               Real Estate. Schedule 4.A (m) contains a list of all real
property owned by the Company or in which the Company has a leasehold or other
interest and of any lien, charge or encumbrance thereupon. Schedule 4A (m) also
contains a substantially accurate description identifying all such real property
and the significant rental terms (including rents, termination dates and renewal
conditions). The improvements upon such properties and use thereof by the
Company conform to all applicable lease restrictions, zoning and other local
ordinances. The Company: (i) has not caused any releases of any Hazardous
Substance (as defined herein) anywhere which requires remediation or clean-up
pursuant to any Environmental Law (as defined herein), and (ii) has not disposed
of Hazardous Substances anywhere except in compliance in all material respects
with applicable Environmental Laws. The Company not has conducted or engaged in
any operation or activity involving the use, storage or disposal of any
Hazardous Substance except as authorized by applicable Environmental Laws. There
is no pending or threatened, lawsuit, action, claim or proceeding by any third
party alleging or asserting that either Company has violated or is about to
violate any applicable Environmental Law. “Environmental Law” shall be defined
as any judgment, decree, order, law, license, permit, rule or regulation
pertaining to environmental matters, including, without limitation, those
arising under the Resource Conservation and Recovery Act (“RCRA”), the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended (“CERCLA”), the Superfund Amendments and Reauthorization Act of 1986
(“SARA”), the Federal Water Pollution Control Act, the Solid Waste Disposal Act,
as amended, the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any state or local statute, regulation, ordinance,
order or decree relating to health, safety or the environment. Hazardous
Substance shall be defined as any hazardous waste, as defined by 42 U.S.C.
6903(5), any hazardous substance as defined by 42 U.S.C. 9601(14), any pollutant
or contaminant as defined by 42 U.S.C. 9601(33) or any toxic substance, oil or
hazardous material or other chemical or substance regulated by any Environmental
Laws.

 

(n)                 List of Contracts and Other Data. Schedule 4.A (n) sets
forth the following:

 

(i)                   all patents and registrations for trademarks, trade names,
service marks and copyrights which are unexpired as of the date of this
Agreement and which are used in connection with the operation of the Company's
business, as well as all applications pending on said date for patents or for
trademark, trade name, service mark or copyright registrations, and all other
proprietary rights, owned or held by the Company and which are reasonably
necessary to, or used in connection with, the business of the Company,

 

(ii)                 all licenses granted by or to the Company and all other
agreements to which the Company is a party and which relate, in whole or in
part, to any items of the categories mentioned in (i) above or to other
proprietary rights of the Company which are reasonably necessary to, or used in
connection with, the business of the Company;

 

(iii)                all contracts, understandings and commitments (including,
without limitation, mortgages, indentures and loan agreements) to which the
Company is a party, or to which it or any of its assets or properties are
subject and which are not specifically referred to in subsections (i) or (ii)
above.

 

(iv)               the names and current annual compensation rates of all
management employees of the Company; and

 

(v)                 all customer backlog which is represented by firm purchase
orders, identifying the customers, products and purchase prices.

 

True and complete copies of all documents and complete descriptions of all oral
understandings, if any, referred to in this Section 4A(n) have been provided or
made available to Buyer and his counsel.

 

(o)                    Business Property Rights. (i) The property referred to in
Section 4.A(n)(i) above, together with all designs, methods, inventions and
know-how related thereto and all trademarks, trade names, service marks, and
copyrights claimed or used by the Company which have not been registered
(collectively "Business Property Rights"), constitute all such proprietary
rights owned or held by the Company and which are reasonably necessary to, or
used in the conduct of the business of the Company. The computer software and
all related designs, methods, inventions and know-how constitute trade secrets
of the Company within the meaning of all applicable laws, and the Company has
taken all necessary steps required by law to protect these trade secrets as
such. The Company owns or has valid rights to use all such Business Property
Rights without conflict with the rights of others. No person or corporation has
made or threatened to make any claims that the operation of the business of the
Company is in violation of or infringes any Business Property Rights or any
other proprietary or trade rights of any third party. No third party is in
violation of or is infringing upon any Business Property Rights.





 

(p)                    No Breach or Default. Except as described on Schedule
4.A(p), the Company is not in default under any contract to which it is a party
or by which it is bound, nor has any event occurred which, after the giving of
notice or the passage of time or both, would constitute a default under any such
contract. The Company has no reason to believe that the parties to such
contracts will not fulfill their obligations under such contracts in all
material respects or are threatened with insolvency.

 

(q)                 Labor Controversies. Schedule 4.A(q) sets forth the
following:

 

(i)                   the names and current annual compensation rates of all
employees of the Company; and

 

(ii)                 all collective bargaining agreements, employment and
consulting agreements, executive compensation plans, bonus plans, profit-sharing
plans, deferred compensation agreements, employee pension or retirement plans,
employee stock purchase and stock option plans, group life insurance,
hospitalization insurance or other plans or arrangements providing for benefits
to employees of the Company;

 

The Company is not a party to any collective bargaining agreement. There are not
any controversies between the Company and any of its employees which might
reasonably be expected to materially adversely affect the conduct of its
business, or any unresolved labor union grievances or unfair labor practice or
labor arbitration proceedings pending or threatened relating to its business,
and there are not any organizational efforts presently being made or threatened
involving any of the Company's employees. The Company has not received notice of
any claim that the Company has not complied with any laws relating to the
employment of labor, including any provisions thereof relating to wages, hours,
collective bargaining, the payment of social security and similar taxes, equal
employment opportunity, employment discrimination and employment safety, or that
the Company is liable for any arrears of wages or any taxes or penalties for
failure to comply with any of the foregoing.

 

5

 



 

(r)                      Litigation. There are no actions, suits or proceedings
with respect to the Company involving claims by or against the Company which are
pending or, to the Company’s best knowledge, threatened against any of them,
whether individually or jointly, at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality. No basis for any action, suit or proceeding
exists, and there are no orders, judgments, injunctions or decrees of any court
or governmental agency with respect to which the Company has been named or to
which the Company is a party, which apply, in whole or in part, to the business
of the Company, or to any of the assets or properties of the Company or which
would result in any material adverse change in the business or prospects of the
Company.

 



(s)                     Potential Conflicts of Interest. No officer, director or
stockholder of the Company or any affiliate of any of them (a) owns, directly or
indirectly, any interest in (excepting not more than five percent (5%) stock
holdings for investment purposes in securities of publicly held and traded
companies) or is an officer, director, employee or consultant of any person or
entity which is a competitor, lessor, lessee, customer or supplier of the
Company; (b) owns, directly or indirectly, in whole or in part, any tangible or
intangible property which the Company is using or the use of which is necessary
for the business of the Company; or (c) has any cause of action or other claim
whatsoever against, or owes any amount to, the Company, except for claims in the
ordinary course of business, such as for accrued vacation pay, accrued benefits
under employee benefit plans and similar matters and agreements.

 

(t)                     Suppliers and Customers. Schedule 4.A(t) lists all of
the suppliers and all of the customers the Companies during each of the last two
fiscal years. The relationships of the applicable Company with such suppliers
and customers are good commercial working relationships and, except as set forth
on Schedule 4(t), no supplier or customer of material importance to the Company
has cancelled or otherwise terminated, or threatened to cancel or otherwise to
terminate, its relationship with the Company, or has during the last twelve (12)
months decreased materially, or threatened to decrease or limit materially, its
services, supplies or materials for use by the Company or its usage or purchase
of the services or products of the Company except for normal cyclical changes
related to customers’ businesses. No such supplier or customer intends to cancel
or otherwise substantially modify its relationship with Company or to decrease
materially or limit its services, supplies or materials to Company, or its usage
or purchase of the services of the Company, and, the communication of the
transactions contemplated hereby will not materially adversely affect the
relationship of Buyer with any such supplier or customer.





 

(u)                 Accounts Receivable. All accounts and notes receivable
reflected on the Year End Balance Sheets, and all accounts and notes receivable
arising subsequent to the date of the Year End Balance Sheets, have arisen in
the ordinary course of business, represent valid obligations owing to the
Company and have been collected or are collectible in the aggregate recorded
amounts thereof in accordance with their terms.

 

(v)                    Broker. Neither the Company nor any affiliate of the
Company has retained, utilized or been represented by any broker, agent, finder
or intermediary in connection with the negotiation or consummation of the
transactions contemplated by this Agreement.

 

(w)                   No Misrepresentation or Omission. No representation or
warranty by the Company in this Section 4.A or in any other Section of this
Agreement, or in any certificate or other document furnished or to be furnished
by the Company pursuant hereto, contains or will contain any untrue statement of
a material fact or omits or will omit to state a material fact necessary in
order to provide Buyer with accurate information as to the Company. The
representations of the Company made in writing in connection with the
transactions contemplated hereby (in each case except as affected by the
transactions contemplated by this Agreement) shall survive the Closing and the
transactions contemplated hereby.

 

4.B               Representations and Warranties of Buyer.

 

(a)              Existence; Good Standing; Corporate Authority; Compliance With
Law. Buyer is a corporation duly incorporated, validly existing and in good
standing under the laws of its jurisdiction of incorporation.





 

(b)            Validity and Effect of Agreements. This Agreement constitutes,
and all agreements and documents contemplated hereby when executed and delivered
pursuant hereto will constitute, the valid and legally binding obligations of
Buyer enforceable in accordance with their terms. The execution and delivery of
this Agreement does not and the consummation of the transactions contemplated
hereby will not (i) require the consent of any third party, (ii) result in the
breach of any term or provision of, or constitute a default under, or result in
the acceleration of or entitle any party to accelerate (whether after the giving
of notice or the lapse of time or both) any obligation under, or result in the
creation or imposition of any lien, charge, pledge, security interest or other
encumbrance upon any part of the property of Buyer pursuant to any provision of,
any order, judgment, arbitration award, injunction, decree, indenture, mortgage,
lease, license, lien, or other agreement or instrument to which Buyer is a party
or by which any of them is bound, or violate or conflict with any provision of
the Bylaws or Articles of Incorporation of the Buyer as amended to the date of
this Agreement (other than agreements requiring to the increase in the
authorized shares of the Buyer’s common stock, for which approval of Buyer’s
shareholders is required).

 

6

 

 



5.                   Buyer's Conditions of Closing. The obligation of Buyer to
purchase and pay for the Shares shall be subject to and conditioned upon the
satisfaction at the Closing of each of the following conditions:

 

(a)            All representations and warranties of the Company contained in
this Agreement and the Schedules hereto shall be true and correct at and as of
the Closing Date, the Company shall have performed all agreements and covenants
and satisfied all conditions on their part to be performed or satisfied by the
Closing Date pursuant to the terms of this Agreement, and Buyer shall have
received a certificate of the Company dated the Closing Date to such effect.

 

(b)                 There shall have been no material adverse change since the
date of the Year End Balance Sheets in the financial condition, business or
affairs of the Company, the Company shall not have suffered any material loss
(whether or not insured) by reason of physical damage caused by fire,
earthquake, accident or other calamity which substantially affects the value of
its assets, properties or business, and Buyer shall have received a certificate
of the Company dated the Closing Date to such effect.

 

(c)                     Neither any investigation of the Company nor the
Schedules attached hereto or any supplement thereto nor any other document
delivered to Buyer as contemplated by this Agreement, shall have revealed any
facts or circumstances which materially impairs the Company or its financial
condition, assets, liabilities (absolute, accrued, contingent or otherwise),
reserves, business, operations or prospects.

 

(d)                    No suit, action, investigation, inquiry or other
proceeding by any governmental body or other person or legal or administrative
proceeding shall have been instituted or threatened which questions the validity
or legality of the transactions contemplated hereby.

 

(e)                     As of the Closing Date, there shall be no effective
injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as so provided or imposing
any conditions on the consummation of the transactions contemplated hereby,
which is unduly burdensome on the Company.

 

(f)                     The Company shall have delivered to Buyer audited
financial statements and unaudited pro forma financial information in accordance
with the requirements of Rule 8-04 of Regulation S-X to be used by the Buyer in
its filings with the U.S. Securities and Exchange Commission;

 

(g)                     The Company shall deliver to the Buyer non-disclosure
agreements and non-compete agreements signed by the Jeffery J. Crandall, John N.
Marcheso and Michael J. Bibin, the principal shareholders of the Company, in the
form attached hereto as Exhibit “A” (Nondisclosure/Non- circumvention
Agreement”);

 

(h)                    Except for the options held by Robert Thomas (as
described above in Paragraph 2(d)), the Company shall have delivered to the
Buyer written evidence that all outstanding options have been relinquished or
otherwise terminated; and

 

(i)                      The Company shall have delivered to the Buyer written
evidence that no shareholder has exercised dissenters rights (appraisal rights)
under Idaho Code §§ 30-1-1301 through 30-1-1331.

 

6.                   The Compan y’s and Selling Stockholder ’s Co nditions of
Closing . The obligation of the Company to sell the Shares shall be subject to
and conditioned upon the satisfaction at the Closing of each of the following
conditions:

 

(a)                    All representations and warranties of Buyer contained in
this Agreement shall be true and correct at and as of the Closing Date, Buyer
shall have performed all agreements and covenants and satisfied all conditions
on its part to the performed or satisfied by the Closing Date pursuant to the
terms of this Agreement, and the Company shall have received a certificate of
Buyer dated the Closing Date to such effect.

 

(b)                    The approval and all consents from third parties and
governmental agencies required to consummate the transactions contemplated
hereby shall have been obtained.

 

(c)                     No suit, action, investigation, inquiry or other
proceeding by any governmental body or other person or legal or administrative
proceeding shall have been instituted or threatened which questions the validity
or legality of the transactions contemplated hereby.

 

(d)                    As of the Closing Date, there shall be no effective
injunction, writ, preliminary restraining order or any order of any nature
issued by a court of competent jurisdiction directing that the transactions
provided for herein or any of them not be consummated as so provided or imposing
any conditions on the consummation of the transactions contemplated hereby,
which is unduly burdensome on the Company.





 

7.                   Consents and Approvals of Parties. (a) Each of the parties
to this Agreement hereby consents to the transactions contemplated by this
Agreement and hereby waives any right that any of the parties to this Agreement
may have to object to the transactions contemplated by this Agreement or to
claim any preemptive or other right by reason of such transactions, under any
agreement or under the By-laws or the Articles of Incorporation of the Company.

 

(b) The Company shall provide Buyer with a Certificate of the Company evidencing
that the transactions contemplated by this Agreement have been approved by the
shareholders and Board of Directors of the Company at separate meetings of the
shareholders and Board of Directors specially convened for that purpose.

 

7

 



 

8.                   Indemnification. (a) The Company agrees to indemnify and
hold harmless Buyer against (i) any payment, loss, cost or expense (including
reasonable attorney's fees) made or incurred by or asserted against Buyer and/or
the Company at any time after the Closing Date in respect of any omission,
misrepresentation, breach of warranty, or non-fulfillment of any term,
provision, covenant or agreement on the part of the Company contained in this
Agreement, or from any misrepresentation in, or omission from, any certificate
or other instrument furnished or to be furnished pursuant to this Agreement;
(ii) any actual or alleged liability (including, without limitation, any
liability or alleged liability for cleanup, removal, remediation or other
response costs or for death or injury to person or property) arising from (x)
the violation by the Company of any Environmental Law on or prior to the Closing
Date, (y) the release, emission, discharge or presence on or prior to the
Closing Date of any Hazardous Substance, toxic pollutants or other chemical
by-products onto, from or into any real property presently or formerly owned,
leased or operated by the Company or any affiliate thereof or any predecessors
in interest of any of them, or (z) the transportation by the Company or their
subcontractors of any Hazardous Substance, toxic pollutant or other chemical
by-product; (iii) any claim under or pursuant to any employee benefit plan or
any liability under ERISA or the Internal Revenue Code with respect to any
employee benefit plan or other benefit plan of any person that at any time prior
to the Closing Date an employee or provided service to the Company; (iv) any
claims for worker’s compensation relating to the period prior to the Closing
Date.

 

(b) Buyer agrees to indemnify and hold harmless the Company and any of its
officers and directors against any payment, loss, cost or expense (including
reasonable attorney's fees) made or incurred by or asserted against them at any
time after the Closing Date in respect of any omission, misrepresentation,
breach of warranty, or non-fulfillment of any term, provision, covenant or
agreement on the part of Buyer contained in this Agreement, or from any
misrepresentation in, or omission from, any certificate or other instrument
furnished or to be furnished pursuant to this Agreement

 

9.                   Termination and Abandonment. (a) The transactions
contemplated herein may be terminated and/or abandoned at any time before or
after approval thereof by the Company or Buyer, but not later than the Closing
Date:

 

(i)          by mutual consent of the Company and Buyer;

 

(ii)          by Buyer on or before the Closing Date if any of the conditions
provided for in Section 5 hereof for the benefit of such party shall not have
been met and Company is unable to cure the alleged breach within 30 days of
written notice thereof, which notice must describe the failed condition(s) in
reasonable detail;

 

(iii)          by the Company on or before the Closing Date if any of the
conditions provided for in Section 6 hereof for the benefit of such party shall
not have been met and Buyer is unable to cure the alleged breach within 30 days
of written notice thereof, which notice must describe the failed condition(s) in
reasonable detail;

 

(b) In the event of termination and/or abandonment by the Company or Buyer, or
all of them, pursuant to subsection (a) above, written notice thereof shall
forthwith be given to the other party and the transactions contemplated by this
Agreement shall be terminated and/or abandoned, without further action the
Company or Buyer. If the transactions contemplated by this Agreement are
terminated and/or abandoned as provided herein, no party hereto shall have any
liability or further obligation to any other party to this Agreement; provided,
however, that if Company terminates the transactions contemplated herein as a
result of Buyer’s breach, as set forth above in subparagraph 9(a)(iii), the
nonrefundable deposit of $50,000.00 shall be retained by Company, as agreed upon
by the parties under the Letter of Intent.

 

10.                Attorneys' Fees. Company and Buyer shall each be responsible
for its own attorneys' fees in connection with the negotiation and preparation
of this Agreement.

 

11.                Further Assurances. The parties from time to time shall
execute and deliver such additional documents and instruments and take such
additional actions as may be necessary to carry out the transactions
contemplated in this Agreement.

 

12.                Binding Effect. Subject to the provisions of this Section,
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors, assigns, heirs, executors and
administrators; provided, however, that except as expressly provided in this
Section neither party may assign its rights or delegate its obligations
hereunder without the consent of the other parties.

 

13.                Confidentiality. Each party agrees that disclosure of the
terms of this Agreement would be prejudicial to the interests of the parties
hereto. Accordingly, each party agrees not to disclose the terms of this
Agreement or the nature of any disputes or proceedings under this Agreement
except to the extent required by law, as may be necessary to enforce such
party's rights hereunder, for a party to obtain or renew bank financing, or as
may be required by generally accepted accounting principles, in the opinion of
Buyer’s independent certified public accountant, in Buyer’s financial statements
or the notes thereto.

 

14                 Exclusive Dealing. Neither the Company nor any of Company’s
officers or directors, directly or indirectly, through any representative or
otherwise, will solicit or entertain offers from, negotiate or in any manner
encourage, discuss, accept or consider any proposal from any other person
relating to the acquisition, in whole or in part, of the assets of the Company,
or its business whether directly or indirectly, through purchase, merger,
consolidation, or otherwise. The Company will notify Buyer, immediately upon
learning thereof, regarding any contact between the Company and their
representatives or other person regarding any such offer or proposal.

 

8

 

 



15                 Disclosure Of Information

 

(a)            The Company acknowledges that, in the course of its relationship
with Buyer, they have had access to certain confidential and/or non-public
information pertaining to Buyer, including without limitation, trade secrets,
know-how, formulas, marketing plans, financial information, processes, policies,
formulas, creations, designs, materials, techniques, patents, technologies,
compositions, improvements, ideas, specifications, or other information relating
to Buyer. All information, and all documents, records, notebooks, drawings,
photographs, and any repositories or representations of such information, in
whatever form or media, and whether or not specifically labeled confidential,
are hereinafter referred to as “Confidential Information". The Company, on
behalf of themselves and each of their respective employees, agents,
representatives, and affiliate, agrees that from the date hereof keep secret and
confidential and shall not in any manner disclose or exploit any Confidential
Information other than to those specific individuals who are required to obtain
such Confidential Information for the purpose of performing their obligations
under this Agreement. The Company agrees that they, and their respective
employees, agents, representatives, and affiliates will hold in strict trust and
confidence all such Confidential Information, that neither they nor any of their
respective employees, agents, representatives, or affiliates will use such
Confidential Information for any purposes whatsoever other than in the course of
performance of their respective obligations under this Agreement. Neither the
Company nor any of their respective employees, agents, representatives or
affiliates shall copy, reproduce, sell, reveal, use or otherwise disclose any
such Confidential Information to any persons or entity whatsoever except in the
course of performance of their respective obligations under this Agreement.

 

(b)           Upon consummation of the transaction contemplated by this
Agreement, the Company shall provide Buyer with all lists, books, records,
files, documents, forms and similar items, and all copies thereof in its
possession, which contain any Confidential Information.

 





16.7 Miscellaneous. (a) Any notice given hereunder shall be in writing and shall
be conclusively presumed to have been given when delivered by hand or when
deposited in the United States mail, certified mail, return receipt requested,
postage prepaid, addressed to the parties at the addresses indicated in this
Agreement. The address of any party hereto may be changed by giving notice
thereof to all other parties hereto at any time.



 

(b)            This Agreement constitutes the entire agreement between the
parties and supersedes all prior negotiations, understanding and agreements
concerning the subject matter hereof. No modification hereof shall be binding
upon any party unless in writing and signed by or on behalf of the party against
which the modification is asserted.

 

(c)            Waiver of any provision hereof must be in writing signed by the
party to be charged with the effect thereof. Waiver of any default or breach of
this Agreement shall not be deemed a waiver of any other default or breach.

 

(d)            All section headings herein shall be only for purposes of
reference and shall have no substantive significance.

 

(e)            This Agreement shall be governed by and construed in accordance
with the laws of the State of Idaho. Each of the parties hereto, as to any legal
action or proceeding arising out of or based upon this Agreement, (i) hereby
submits to the jurisdiction of, and waives all objections to venue in, the
courts of the State of Idaho, the United States District Court for Idaho and any
court from which an appeal might be taken from such courts and (ii) agrees that
in the event that service cannot be made upon him or it in any such proceeding
by personal service within the State of Nevada, service may be effected by mail
to him or it in the same manner as notices are required to be given to him or it
under subsection (a) above.

 

(f)            Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable laws;
should any portion of this Agreement be declared invalid for any reason in any
jurisdiction, such declaration shall have no effect upon the remaining portions
of this Agreement, furthermore, the entirety of this Agreement shall continue in
full force and effect in all other jurisdictions and said remaining portions of
this Agreement shall continue in full force and effect in the subject
jurisdiction as if this Agreement had been executed with the invalid portions
thereof deleted.

 

(g)          All of the terms, conditions, warranties and representations
contained in this Agreement shall survive, in accordance with their terms,
delivery by the Selling Stockholders of the consideration to be given by him
hereunder and delivery by Buyer of the consideration to be given by them
hereunder, and shall survive the execution hereof and the Closing hereunder.

 

(h)         All notices, demands and other communications hereunder shall be in
writing or by written telecommunication, and shall be deemed to have been duly
given if delivered personally or if mailed by certified mail, return receipt
requested, postage prepaid, or if sent by overnight courier, or sent by written
telecommunication, as follows:

 

9

 

 



If to the Company, to:

 

Jeffery Crandall, President

Xtreme Technologies, Inc. 11495 Warren St.

Hayden, ID 83835

Fax

 

With a copy sent contemporaneously to:

 

Owens & Crandall, PLLC

8596 N. Wayne Dr., Ste. A

Hayden, Idaho 83835

Fax #: 208-667-1939

 

If to the Buyer, to:

 

Robert Eakle, President

Alkame Holdings, Inc. 3

651 Lindell Rd. Suite D #356

Las Vegas, NV 89103

Email: robert.eakle@alkamewater.com

 

With a copy sent contemporaneously to:

 

Scott Doney, Esq.

Cane, Clark, LLP

3273 E. Warm Springs Rd.

Las Vegas, NV 89120

Fax : 702-944-7100

 

Any such notice shall be effective (a) if delivered personally, when received,
(b) if sent by overnight courier, when receipted for, (c) if mailed, three (3)
days after being mailed as described above, and (d) if sent by written
telecommunication, when dispatched.

 



(remainder of page left intentionally blank)

 



10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 





Buyer:

  Seller(s): Alkame HoldingsAlkame Holdings, Inc.   Xtreme Technologies, Inc.
By: /s/ Robert K. Eakle   By: /s/ Jeffrey J. Crandall Title: CEO and President  
Title: President/ CEO Date:  4/21/14   Date:4/21/14

 EXHIBIT “A”

 

NONDISCLOSURE AND NON-CIRCUMVENTION AGREEMENT

 

The undersigned, (hereinafter “Principal”), a primary shareholder and former
director and officer of Xtreme Technologies, Inc., an Idaho corporation, d/b/a
Advanced Hydration Technology and Bio2 Pet Labs, or any of their successors,
assigns and affiliated companies (hereinafter “Company”), in consideration of
the sale of the capital stock of Company to Alkame Holdings, Inc., a Nevada
corporation (“Buyer”), hereby agrees and covenants as follows:

 

1.                  Nondisclosure.

 

(a)                The Principal acknowledges that, in the course of Company’s
relationship with Buyer, they have had access to certain confidential and/or
non-public information pertaining to Buyer, including without limitation, trade
secrets, know-how, formulas, marketing plans, financial information, processes,
policies, formulas, creations, designs, materials, techniques, patents,
technologies, compositions, improvements, ideas, specifications, or other
information relating to Buyer. All information, and all documents, records,
notebooks, drawings, photographs, and any repositories or representations of
such information, in whatever form or media, and whether or not specifically
labeled confidential, are hereinafter referred to as “Confidential Information”.
The Principal, on behalf of themselves and each of their respective employees,
agents, representatives, and affiliate, agrees that from the date hereof keep
secret and confidential and shall not in any manner disclose or exploit any
Confidential Information other than to those specific individuals who are
required to obtain such Confidential Information for the purpose of performing
their obligations under this Agreement. The Principal agrees that they, and
their respective employees, agents, representatives, and affiliates will hold in
strict trust and confidence all such Confidential Information, that neither they
nor any of their respective employees, agents, representatives, or affiliates
will use such Confidential Information for any purposes whatsoever other than in
the course of performance of their respective obligations under this Agreement.
Neither the Principal nor any of their respective employees, agents,
representatives or affiliates shall copy, reproduce, sell, reveal, use or
otherwise disclose any such Confidential Information to any persons or entity
whatsoever except in the course of performance of their respective obligations
under this Agreement.

 

(b)               Upon consummation of the transaction described above, the
Principal shall warrant, represent and certify that they have (i) not and will
not use any Confidential Information other than in the course of their
relationship with Buyer, (ii) deleted all Confidential Information from all
personal computers and (iii) return to Buyer all paper or other hard copies of
any and all Confidential Information in their possession or control.

 

(c)                The Principal acknowledges that any breach by them or their
employees, agents, representatives, or affiliates, of any provision of this
Agreement, would cause great and irreparable harm to Buyer, which harm could not
reasonably be reduced to monetary damages. Accordingly, in addition to whatever
other rights Buyer may have in the event of such breach, Buyer shall have the
right to specific performance or an injunction or similar relief prohibiting
further breach of this Agreement by the Principal or their respective employees,
agents or representatives, or affiliates.

 

2.          Non-Competition.

 

(a)                For a period of three (3) years following the Closing Date,
the Principal will not, as a principal, agent, employee, consultant, officer,
director, investor, joint venture participant or partner of any person, firm,
corporation or business entity other than Buyer, directly or indirectly, without
the express prior written consent of Buyer: (1) engage or participate in any
business whose products or services are competitive with that that of the
Principal; (2) aid or counsel any other person, firm, corporation or business
entity to do any of the above; (3) become engaged by a firm, corporation,
partnership or joint venture which competes with the business of the Principal;
or (4) approach, solicit business from, or otherwise do business or deal with
any customer of the Principal in connection with any product or service
competitive to any provided by the Principal.

 

(b)               For a period of two (3) years following the Closing Date, the
Principal will not solicit, encourage, or cause others to solicit or encourage
any employees, independent contractors, or clients of the Principal to terminate
their employment, contractual, or client relationship with the Principal or
Buyer.

 

(c)                The Principal believes that the restrictions placed on them,
in the light of all the consideration paid and circumstances surrounding this
transaction and the nature of Buyer’s and the Principal’s business, are
reasonable as to scope, period of time and geographical area. Nevertheless, it
is the intent of the parties that this Agreement be enforceable and restrict the
Principal only to the extent permitted by law. In the event any court of
competent jurisdiction finds any provision of this Agreement unlawfully onerous
or oppressive, the parties will stipulate and agree to such modification of the
terms of this Agreement as such court shall consider appropriate and shall not
claim that this Agreement is void or voidable.

 

3.                  Attorney’s Fees. In the event that any litigation or other
legal action should be required by reason of any of the terms or provisions of
this Agreement, Principal shall agree to submit to exclusive jurisdiction and
venue in Kootenai County, Idaho, and Company shall be entitled to reasonable
attorneys' fees and costs in connection with such litigation or legal action.

 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of this___day
of___ , 2014.

 

 



(Name of Principal)

11

 

